DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, and in light of the examined and allowed parent application no 16/128,113, examiner initiated interview conducted on 6/16/2022, and eTD filed by the applicant and it was approved on 6/17/2022, claims 1-20 are hereby allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8 and 14.

A cited prior of record Pil-Sang Yoon et el. (US 2016/0232971 A1)  teaches, there is provided a memory device including a memory cell array having a plurality of memory cells, a write/read circuit configured to perform write and read operations on memory cells included in a memory cell group of the memory cell array, and configured to output a signal indicating whether a state of each of the memory cells in the memory cell group is in a read margin range, and a control logic configured to determine whether the memory cell group is deteriorated based on the signal that is output by the write/read circuit [0007].

Another cited prior of record Ingalls et al. (US 2017/0365318 A1) teaches, a memory cell (e.g., a ferroelectric memory cell) may be written with a charge associated with a logic state that may be the inverse of the intended logic state of the cell. That is, the actual logic state of one or more memory cells may be inverted, but the intended logic state of the memory cells may remain unchanged. Different sets of transistors may be configured around a sense component of a cell to enable reading and writing of intended and inverted logic states from or to the cell. For instance, a first set of transistors may be used to read the logic state currently stored at a memory cell, while a second set of transistors may be used to read a logic state inverted from the currently stored logic state.

However, as per claim 1, the cited prior art of records Pil-Sang Yoon et el. (US 2016/0232971 A1), or Ingalls et al. (US 2017/0365318 A1) does not teach or suggest either alone or in combination: “write an inverted state of at least one of the ECC parity data to the selected group of cells; and update a status associated with at least one managed unit among the plurality of managed units from an invalid status state to a valid status state while refraining from updating the status associated with at least one managed unit among the plurality of managed units to a free status state.” Consequently, claim 1 is allowed over the cited prior arts. Independent method claim 14 includes similar limitations of claim 1, and therefore, is allowed for similar reasons.

As per claim 8, the cited prior art records Pil-Sang Yoon et el. (US 2016/0232971 A1), or Ingalls et al. (US 2017/0365318 A1) does not teach or suggest either alone or in combination: “determine whether an inversion bit is stored in a selected group of memory cells; decode error correction code (ECC) parity data stored in the selected group of memory cells; responsive to a determination that the ECC was successfully decoded, perform an inversion operation on data read from the selected group of cells in response to a determination that the inversion bit is stored in the selected group of memory cells; and perform an operation to update a status associated with at least one managed unit among the plurality of managed units from an invalid status state to a valid status state or from a valid status state to an invalid status state while refraining from updating the status associated with at least one managed unit among the plurality of managed units to a free status state..” Consequently, claim 8 is allowed over the cited prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-13 and 15-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 8 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Confalonieri et al. (US 2018/0129424 A1) teaches, memory that includes two different types of memory for use as secondary storage (e.g., in addition to and/or separate from main memory such as DRAM or SDRAM), such as the memory described herein, can be referred to as hybrid memory. One of the two types of memory can have a faster access time than the other, and redirecting the programming of small amounts of data to the memory with the faster access time can increase the performance (e.g., increase the speed, increase the reliability, and/or decrease the power consumption) of the hybrid memory. Further, relocating small amounts of data, and/or data that is frequently sensed, from the memory with the slower access time to the memory with the faster access time can increase the performance of the hybrid memory [0016].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112